 

Case 1:18-cr-00120-GBD Document 40 Filed 05/05/20 Page 1 of 1
: U.S. Department of Justice

  

_. United States Attorney
* Southern District of New York

 

0 yey oe

* The Silvio J. Mallo Building
1: One Saint Andrew's Plaza
*” New York, New York 10007

 

TEL April 27, 2020

SO ORDERED
BY ECF The sentencing is scheduled
The Honorable George B. Daniels oe koaasq for Thursday, September 24,
WY GS 2-20 9990 at 10:00 a.m.

United States District Court
Southern District of New York
New York, New York 10007

  

TORT Oo

ar
area j

a ee

Re: United States v. Angel Navaro, 18 Cr. 120 (GBD)
Dear Judge Daniels:

The Government submits this letter to respectfully request that the Court schedule a sentencing
date for the defendant, approximately three months’ from now, on a date and time that is convenient
for the Court. The Government also requests that the PSR be ordered at this time.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/ Nicholas Folly
Nicholas Folly / Andrew K. Chan
Assistant United States Attorneys
(212) 637-1060 / 1072

Cc: Samidh Guha, Esq. (ECF)

 

 
